MacIntyre, P. J.
Where—in an action seeking .to recover treble damages and attorney’s fees for an alleged violation of the Housing and Rent Act of 1947 (50 U. S. C. A., App. i 1881 et seq.) by the defendant landlord in demanding, receiving, and accepting rents for a designated period in excess of the maximum prescribed by law—there is no evidence of what rents were demanded, received, and accepted during the designated period, there is no basis for an assessment of damages of any kind; and the statutory damages being the sole basis of the plaintiff’s action, he fails to establish his case as laid, and the trial court does not err in granting a nonsuit.

Judgment affirmed.


Gardner and Townsend, JJ., concur.

Frank A. Bowers, for plaintiff.
L. D. Burns Jr., for defendants.